Citation Nr: 1720370	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-24 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent prior to February 20, 2014 and in excess of 40 percent for intervertebral disc degeneration thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy.

3.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy.

4.  Entitlement to an initial compensable rating for bilateral pes planus.

5.  Entitlement to a total rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 2006 to June 2008 with service in a designated imminent danger pay area in Iraq from November 2006 to October 2007. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In a May 2014 VA rating decision, the RO recharacterized the service-connected chronic low back pain as 20 percent disabling effective from June 18, 2008 (date of claim) to February 19, 2014 under Diagnostic Code 5242 and assigned a 40 percent rating for intervertebral disc degeneration effective from February 20, 2014 under Diagnostic Code 5237.  Since the 20 and 40 percent disability ratings are not the maximum ratings available during the initial rating period on appeal, the issue is listed on the title page accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The Board remanded the case in September 2016 for a Board hearing.

The Veteran testified at a hearing conducted by videoconference technology before the undersigned Veterans Law Judge in January 2017.  A transcript of those proceedings has been associated with the Veteran's claims file. 

The Veteran asserted in a September 2015 VA Form 21-8940 that he had to give up his job due to his back disability.  The United States Court of Appeals for Veterans Claims (Court) holds that a TDIU claim is part and parcel of an initial or increased rating claim when raised by the record.  Mayhue v. Shinseki, 24 Vet. App. 273 (2011); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In other words, the Board has jurisdiction to consider the Veteran's entitlement to a TDIU rating when this issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996). See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991). ).  In light of the foregoing, the issue of entitlement to a TDIU is reasonably raised by the record and the Board will assume jurisdiction of this issue as indicated on the title page.

During the course of hearing testimony, the Veteran withdrew his appeal for an increased rating for erectile dysfunction.  Thus, the Board no longer has jurisdiction over such claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, additional remand is required in this instance.  

The Veteran testified in January 2017 that the symptoms in his back, feet and lower extremity radiculopathy had worsened since his most recent VA examination.  The Veteran is entitled to a new VA examination when there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).  The evidence indicates that his disabilities have worsened in severity.  See Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (the Veteran is competent to provide an opinion that his disability has worsened).  Thus, the Veteran should be provided with another VA examination to accurately determine the current severity of his service-connected back disability, pes planus and lower extremity radiculopathy.

Additionally with regards to the back, the Veteran was most recently afforded an examination in October 2016.  It's unclear if the ranges of motion provided consider when pain was exhibited or other functional limitations.  In addition, the Court recently held 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply.  Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 provides, "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  A new VA examination should be conducted with regards to the increased ratings for musculoskeletal disabilities, consistent with the Court's interpretation of 38 C.F.R. § 4.59  in Correia.  

With respect to the Veteran's TDIU claim, such claim is inextricably intertwined with the increased rating claims.  Furthermore, the Board finds that a VA examination to determine the impact of theVeteran's service-connected disabilities on his ability to obtain or maintain gainful employment is necessary prior to adjudicating these issues on appeal.

The Veteran's VA treatment records were last associated with the claims file in December 2016.  Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  In addition, VA has a duty to assist in obtaining sufficiently identified VA medical records regardless of their relevance.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  The Veteran should be asked to provide information with which to obtain the private medical records, as described in hearing testimony.

The virtual claims file contains an application for VA vocational rehabilitation benefits.  However, the Veteran's VA vocational rehabilitation folder has not been associated with the record.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Thus, such folder must be associated with the Veteran's virtual claims file on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and elicit from him the appropriate information and consent to obtain any outstanding private treatment records with respect to his disabilities on appeal.  After securing the appropriate consent from the Veteran, VA should attempt to obtain any such treatment records that have not previously been associated with the Veteran's VA claims folder.

2.  The RO/AMC should obtain the Veteran's most recent VA treatment records not already associated with the claims file.  Once obtained, these records should be associated with he claims file.

3.  Obtain the Veteran's vocational rehabilitation folder and associate it with the electronic claims file.

4.  Schedule the Veteran for VA examination to determine the manifestations and current level of severity of his service-connected back disability.

The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted. The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail. Based on the examination and review of the record, the examiner should address the following: 

(a)  Provide findings as to the range of motion of the thoracolumbar spine, tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  The examiner should report (in degrees) the point at which pain is objectively recorded.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the thoracolumbar spine is used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. 

(b)  Indicate whether the Veteran experiences incapacitating episodes (physician-prescribed bed rest) and the frequency and total duration of such episodes over the course of a year. 

(c)  The examiner should also identify any neurological impairment(s) associated with the Veteran's service-connected back disability, including any impairment manifested by pain and numbness and describe any symptoms and functional limitations associated with such impairment(s).  

5.  The Veteran should be afforded an additional VA examination in order to ascertain the current severity of his bilateral pes planus condition.  The claims folder must be provided to and be reviewed by the examiner in conjunction with the examination.  

The examiner should specifically indicate whether the Veteran's bilateral pes planus results in: moderate pes planus with evidence of weight bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet whether the disability is unilateral or bilateral;  or objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indications of swelling on use with characteristic callosities; or pronounced pes planus with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation that is not improved by orthopedic shoes or appliances.

The examiner should conduct any objective testing required to determine the severity of the Veteran's bilateral pes planus.

6.  Obtain a medical opinion to determine the impact of the Veteran's service-connected disabilities on the Veteran's ability to obtain and retain substantially gainful employment for which his education and occupational experience would otherwise qualify.  The claims file must be made available for review and the examination report(s) should reflect that such review occurred.  

a.  The examiner is requested to address the impact on the Veteran's ability to obtain and retain substantially gainful employment due only to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders. 

b.  The examiner providing the opinion should review the claims file and provide reasons for the opinion.  The reasons should take into account the Veteran's reports and previously reported symptoms and clinical findings. If the Veteran is found able to engage in gainful employment, notwithstanding his service-connected disabilities, the opinion provider should cite examples of the type(s) of employment the Veteran would be able to perform.

7.  Then, the RO or the AMC should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

